IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39454

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 663
                                                 )
       Plaintiff-Respondent,                     )     Filed: October 10, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
DENNIS RAY HASTINGS,                             )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Caribou County. Hon. Mitchell W. Brown, District Judge.

       Judgment of conviction and concurrent unified sentences of eight years with three
       years determinate for delivery of marijuana, and ten years with three years
       determinate for trafficking in marijuana, affirmed.

       Nevin, Benjamin, McKay & Bartlett, LLP; Deborah A. Whipple, Boise, for
       appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and GUTIERREZ, Judge

PER CURIAM
       Dennis Ray Hastings was convicted of delivery of marijuana, Idaho Code § 37-
2732(a)(1)(B), with a sentence enhancement for a second or subsequent offense, I.C. § 37-2739;
and trafficking in marijuana, I.C. § 37-2732B(a)(1)(A). The district court sentenced Hastings to
a unified term of eight years with three years determinate for delivery, and ten years with three
years determinate for trafficking. Hastings appeals, contending that his sentences are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-

                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Hastings’ judgment of conviction and sentences are affirmed.




                                                   2